UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT
                                 __________________

                                   No. 99-40647
                                 Summary Calendar
                                __________________

                            UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                      versus

                                OUTHER LEE WRIGHT,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (C-98-CR-326-1)
_________________________________________________________________
                           March 1, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Outher Lee Wright, convicted for possession with intent to

distribute approximately 543 kilograms of marijuana, in violation

of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), and sentenced to, inter

alia,       79   months   imprisonment,   contends   that   the   evidence   is

insufficient to support his conviction; and that the Government

withheld exculpatory evidence, in violation of Brady v. Maryland,

373 U.S. 83 (1963).           The marijuana was found in the trailer of

Wright’s truck during a routine inspection at the Falfurrias Border

Patrol checkpoint.




        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       “A conviction for the offense of possession of marijuana with

intent     to    distribute      requires      proof      that      the        defendant

(1) knowingly (2) possessed marijuana (3) with intent to distribute

it.”     United States v. Lopez, 74 F.3d 575, 577 (5th Cir.), cert.

denied, 517 U.S. 1228 (1996).          “[K]nowledge of the presence of the

contraband may ordinarily be inferred from the exercise of control

over the vehicle in which it is concealed.”                      United States v.

Richardson,      848 F.2d 509,   513    (5th   Cir.     1988)    (emphasis        in

original).      When drugs are hidden in a vehicle, such knowledge can

be inferred only “if there exists other circumstantial evidence

that is suspicious in nature or demonstrates guilty knowledge.”

United States v. Garza, 990 F.2d 171, 174 (5th Cir.)(quoting United

States v. Anchondo-Sandoval, 910 F.2d 1234, 1236 (5th Cir. 1990)),

cert. denied, 510 U.S. 926 (1993).             Wright was the driver of the

truck.     Coupled with his numerous inconsistent statements at the

time of the offense and at trial, the inference of knowledge is

supported.      See United States v. Ortega Reyna, 148 F.3d 540, 544 &

n.16 (5th Cir. 1998).

       Accepting the jury’s credibility determinations, as we must,

the evidence established guilt beyond a reasonable doubt.                        United

States v. Martinez, 975 F.2d 159, 160-61 (5th Cir. 1992), cert.

denied, 507 U.S. 943 (1993).

       Wright   claims   that,    in    violation      of   Brady,        it    was   not

disclosed that two adverse witnesses had a business relationship.

This was fully disclosed to the jury at trial.                   Wright’s defense

was that he did no more than drive the truck and that someone else


                                       - 2 -
loaded the marijuana into it.    Wright has not stated how his

defense was prejudiced because this association was not disclosed

earlier.   United States v. Green, 46 F.3d 461, 464 (5th Cir.),

cert. denied, 515 U.S. 1167 (1995).

                                                     AFFIRMED




                              - 3 -